Citation Nr: 1759146	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left lower extremity nerve disorder.

2.  Entitlement to a rating in excess of 10 percent for a right lower extremity nerve disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, characterized as a general anxiety disorder.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  

The Board notes that the Veteran is claiming service connection for an acquired psychiatric disorder to include a general anxiety disorder.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as polysubstance abuse and depression.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before this appeal may be adjudicated.  

First, the Veteran has submitted Social Security Administration (SSA) records which reflect that he is in receipt of disability benefits due in part to the claims on appeal.  As VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain, these records must be acquired before the claims may be adjudicated.  38 U.S.C. § 5103A(c)(3) (2012); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Therefore, on remand the RO must obtain these records. 

Next, the Board notes that the July 2013 VA examiner determined that the Veteran's psychiatric disorder was not related to service, in part, because he "does not state clearly that his emotional problems started in the service or are related to his medical conditions."  Nevertheless, the Board finds that the VA examiner's opinions are based upon an inaccurate factual premise, as the Veteran clearly states in an August 2011 correspondence that his "depression is secondary to his service connected disabilities."  Moreover, the Veteran testified at his April 2017 Board hearing that his psychiatric symptoms started in and/or shortly after service.  Therefore, a new examination is required for consideration of the Veteran's assertion that his psychiatric symptoms are related to service, to include as secondary to his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); See also 38 C.F.R. § 20.1304(c).

With respect to the Veteran's bilateral lower extremity nerve disorder, the Veteran claimed at his April 2017 Board hearing, and the medical evidence suggests, that his nerve disorder has worsened since his last VA examination in November 2011.  Therefore, the Veteran should be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Cf. VAOPGCPREC 11-95 (April 7, 1995).

As for the Veteran's TDIU claim, the Board is unable to adjudicate this claim until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the VA Medical Center in Hampton, Virginia since January 2017, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.

3.  Schedule the Veteran for a new VA examination to determine the nature, extent, onset and etiology of his acquired psychiatric disorder.  The claims file must be reviewed, including the new records, and such review should be noted in the addendum opinion.  

The examiner should identify all current psychiatric disorders found on examination, including anxiety, polysubstance abuse, and depression.  

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service, to include as secondary to his service-connected disabilities.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations.

5.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
B.T. KNOPE
      Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).
 



